Citation Nr: 0032005	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the appellant was entitled to a higher rate of 
Department of Veterans Affairs (VA) death pension benefits 
from April 1, 1995 to February 28, 1996, and whether the 
appellant's income was excessive for VA death pension 
benefits effective March 1, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1954 to December 
1955.  The veteran died in March 1990.  The appellant is his 
surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from October 1997 and October 1998 decisions by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 1999, the appellant 
testified at a personal hearing before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing is 
of record.  


REMAND

The appellant was initially awarded VA improved death pension 
benefits in a July 1991 decision letter.  The current appeal 
arises from an October 1997 determination in which the RO 
adjusted the appellant's death pension benefits effective 
from June 1, 1993.  In pertinent part, the RO indicated that 
her income from May 1, 1995 consisted of $0 in earnings, $284 
income from retirement benefits, and $569 from income from 
other sources.  From March 1, 1996, the RO counted the income 
as follows: $2,520 in earnings, $284 from retirement 
benefits; and $569 from income from other sources.  It is not 
clear if these amounts were counted on a monthly basis or on 
an annual basis.  

The appellant disagreed with this action and explained that 
the $569 in income from other sources represented a one-time 
lump sum payment (essentially two payments of the $284 
monthly retirement income which she received in April 1995, 
not in May 1995.  She indicated that after that one-time 
payment, she received $284 per month.  Thereafter, in an 
October 1998 decision letter, the RO indicated that from 
March 1, 1996, she was not entitled to VA death pension 
because her income for the next annual year was above the 
statutory limit.  The RO indicated that her total ANNUAL 
income amount was $5,934 which was derived from the following 
sources: $2,520 in earnings and $3,414 in retirement 
benefits.  

In the statement of the case, the appellant was informed that 
her income was too high for VA death pension benefits for 
1996 and 1997.  The year 1995 was not discussed.  

In her personal hearing, the appellant again explained that 
the amount of $569 was a one-time payment in April 1995 and 
she only received $284 per month starting in May 1995.  In 
addition, she related that she had only worked for a few 
months in 1996, yet her wage income was counted for 1997, 
too.  

In light of the foregoing, the RO should calculate the 
appellant's annual income from April 1995 on, noting that she 
received a one-time payment of $569 in April 1995, and 
thereafter received $284 in retirement benefits on a monthly 
basis for that annual year, commencing in May 1995.  The 1995 
year should be addressed in a supplemental statement of the 
case, particularly since it was not included in the original 
statement of the case.  It is unclear why this was not 
addressed in the statement of the case as the appellant's 
contentions specifically addressed the 1995 income.

With regard to the annual year commencing in March 1996, it 
appears that the RO had the correct figures; however, the 
appellant contends that, for 1997, she did not have any 
earned income.  As such, the appellant should submit 
supporting documentation of her income in 1997 and 
thereafter.  Based on this information, the RO should address 
whether improved death pension benefits were warranted.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the appellant 
and request that she submit supporting 
documentation of her income in 1997, 
particularly with regard to wage income.

2.  The RO should calculate the 
appellant's annual income from April 1995 
on, noting that she received a one-time 
payment of $569 in April 1995, and 
thereafter received $284 in retirement 
benefits on a monthly basis for that 
annual year.  For the year 1997, the RO 
should specifically address wage income.

3.  The RO should readjudicate the issue 
of whether the appellant was entitled to 
a higher rate of VA death pension 
benefits from April 1, 1995 to February 
28, 1996, and whether the appellant's 
income was excessive for VA death pension 
benefits effective March 1, 1996.  If the 
action taken is adverse to the appellant, 
she and her representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  She should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
